Untermyer, J.
(dissenting). I find no provision of law authorizing the appointment of teachers serving temporarily at reduced salaries, even though they be described as substitutes. On the contrary, section 872 (Subds. 1, 3 and 5) of the Education Law seems to me expressly to forbid it. Such appointments, if allowed, result in the creation of a new class of teachers serving temporarily and at reduced salaries instead of the permanent employment at uniform rates of compensation for which the statute provides. For these reasons Í dissent and vote to affirm the order appealed from.
Order reversed, with twenty dollars costs and disbursements, and motion denied, with fifty dollars costs.